DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Election/Restrictions
Newly submitted claims 22-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-4, 7, 9-13 and 16-21 (Invention I) and claims 22-25 (Invention II) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of be a retrospective cohort medical study, beginning with pairs of the cohort selection .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
The office action is in response to the claim amendments and remarks filed on August 14, 2020 for an application filed October 6, 2014 which does not claim foreign or domestic priority. Claims 1, 7 and 9-10 have been amended, claims 5-6, 8 and 14-15 have been cancelled and claims 18-25 have been newly added. Claims 1-4, 7, 9-13 and 16-25 are currently pending and claims 1-4, 7, 9-13 and 16-21 have been examined.

Claim Objections
Claims 7, 9 and 16 are objected to because of the following informalities: 
Claim 7 appears to recite multiple steps for of the “repeating” limitation. Applicant should reformat this limitation to present different steps on different lines and/or separate the steps using a semicolon.  
Claim 9 appears to recite multiple steps for of the “repeatedly” limitation. Applicant should reformat this limitation to present different steps on different lines and/or separate the steps using a semicolon.  
Claim 16 recites “select” and “analyzing” in line 6. Applicant should amend “select” and “analyzing” to recite “selecting” and “analyzing” or “select” and “analyze”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite the limitation “determining/determine an optimal cohort using automatic synthesis of the selected subset of recorded permutations”. There is insufficient written description for this limitation in the claims. The drawings and specification describe that the automatic synthesis tests various subsets and permutations of the N selection criteria and records which subsets and permutations thereof of the N selection criteria produces a partial patient population that is sufficiently close to the full patient population. The specification and drawings do not describe performing automatic synthesis on the selected subset of recorded permutations, but rather on every possible subset and permutation thereof of the N selection criteria (i.e. comprehensive analysis) or selected subsets and permutations thereof of the N selection criteria (i.e. selective analysis). In the case of selective analysis, the “selected subsets and permutations thereof of the N selection criteria” does not appear to correspond to the “selected subset of the recorded permutations for which a number of patients of the recorded study cohort is closest to the full number of patients”, but rather the selective analysis appears to correspond to experimental techniques such as partial/fraction factorial design. See paragraph [0061].

Claims 2-3 and 11-12 are rejected based on the same rationale. For example, the comprehensive and selective analysis is disclosed as being performed on the subsets and permutations of the N selection criteria and not the selected subset of the 

Claims 7, 9 and 16-17 are rejected based on a similar rationale. For example, the ascending order and descending order synthesis is disclosed as being performed on the subsets and permutations of the N selection criteria and not the selected subset of the recorded permutations for which a number of patients of the recorded study cohort is closest to the full number of patients

Claims 2-4, 7, 9, 11-13 and 16-21 are rejected as discussed above and based on their dependency on claims 1 and 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9-13 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-4, 7, 9 and 18-19 are directed towards a method to determine a reduced subset of most significant of N selection criteria for membership in a study cohort and an order of its application (i.e. a process) which is a statutory category.  Claims 10-13, 16-17 and 20-21 are directed towards a system to determine a reduced subset of most  
Under 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 10 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in the claims is identified as: identifying a full number of patients having characteristics that satisfy the selection criteria; identifying subsets of the selection criteria; identifying permutations of each of the subsets of the selection criteria, wherein the permutations include re-orderings of the selection criteria of the respective subsets of the selection criteria; calculating, for each permutation, a study cohort including a number of patients having characteristics that satisfy the subset of the selection criteria of the permutation; recording each calculated study cohort and corresponding permutation for which the calculated study cohort matches the identified full number of patient to within a predetermined threshold, wherein the recording includes recording the subset of selection criteria, the ordering of the subset of selection criteria, and a relative significance of each criterion of the subset of the selection criteria; selecting a subset of the recorded permutations for which a number of patients of is closest to the full number of patients; and determining an optimal cohort using synthesis of all the selected permutations. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element 
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements of cohorts, criteria for membership in a study and patients simply link the abstract idea to the field of use of patient population analysis as opposed to other criteria and results, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations of the “recording step” do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering and storing data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “machine-implemented”, “one or more large-scale routine healthcare databases communicatively connected to a network and to the machine”, “a processor configured to” and “automatic synthesis”  are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an 
Dependent claims 2-4, 7, 9-13 and 16-21 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 10, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discusses above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device or a processor to perform the accepting, identifying and selecting steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that recording calculated results are insignificant extra-solution activity and well-understood, routine and conventional is provided by MPEP §2106.05. Thus the claims are not patent eligible
 do not add a meaningful limitation to the claims as they are the insignificant extra-solution activity of displaying data which is old and well known as evidenced by Dettinger and MPEP §2106.05. Claims 18 and 20 indicate that there are at least 30. While it would be impractical to perform a comprehensive analysis of all 30 criteria manually as disclosed in paragraph [0050], the claims do not require that every permutation be identified. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-4, 7, 9-13 and 16-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed February 22, 2021 regarding claims 1-4, 7, 9-13 and 16-21 being rejected under 35 USC §101 have been fully considered but they are not persuasive. 
Applicant argues that the selecting steps and determining steps are practical applications. However, these steps are found to be part of the abstract idea and therefore they cannot be considered a practical application.

Applicant also argues that new claims 18 and 20 cannot be performed in the human mind. However, the argument is not commensurate with the scope of the claim. Paragraph [0050] discuses that comprehensive manual testing with thirty or more criteria is impractical, but the claims do not require comprehensive testing (every possible combination and permutation).

Applicant's arguments filed February 22, 2021 regarding claims 1-4, 7, 9-13 and 16-17 being rejected under 35 USC §103 have been fully considered and they are persuasive. The rejection of claims 1-4, 7, 9-13 and 16-17 under 35 U.S.C. §103 has been withdrawn 
Specifically, the prior art of record does not disclose, teach or suggest, alone or in combination, permutations including re-orderings of the selection criteria such that ordering is used in the calculating, recording, selecting and determining steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686